internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-144772-02 date date ty legend company operating partnership state a state b x dear - - - - - this letter is in reply to your date letter and other correspondence requesting a ruling on behalf of company that the ownership and operation of rv parks by trs will not cause trs to be a corporation which directly or indirectly operates or manages a lodging_facility within the meaning of sec_856 of the code facts company is a state b corporation that has elected to be treated as a real_estate_investment_trust reit company owns approximately an x-percent interest in operating partnership a state a limited_partnership which conducts substantially_all of company’s operations plr-144772-02 one or more corporations that are intended to qualify as taxable reit subsidiaries of company within the meaning of sec_856 the trs will own and manage recreational vehicle rv parks rv parks and will lease rv sites located within the rv parks rv sites to owners of rvs the rv sites are generally improved with concrete parking pads for the placement of rvs and include utility connections the owner of each rv leases an rv site from the trs in general rv sites are rented for terms ranging from one day to twelve months tenants are solely responsible for their rv and other goods located on the rv site as required by rv park rules and regulations tenants are responsible for moving their rvs into and out of their rented rv site and hooking up the rvs to the utility connections and the trs does not provide any assistance in this regard other than directing the tenants to the rented rv sites rv sites may include park model sites where a park model rv is affixed to the property in a manner similar to a manufactured_home such park model rvs can only be removed from the rv site at significant cost at other rv sites the rv is driven onto the property and can be removed by the tenant at little or no cost except as described below neither the trs nor the operating partnership will own rvs the trs may from time to time own a very small number of park model rvs that will be held_for_sale to customers in the ordinary course of business these park model rvs may be leased on a short-term basis as part of a marketing strategy while they are held_for_sale operating partnership currently owns cabins that are located in one rv park the cabins contain no bathroom or kitchen facilities law and analysis sec_856 provides that to qualify as a reit a corporation must derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed therein which include dividends and interest ii derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed therein including rents_from_real_property and interest on obligations secured_by mortgages on real_property or on interests_in_real_property plr-144772-02 sec_856 requires that at the close of each quarter of the taxable_year at least percent of the value of a reit’s assets is represented by real_estate_assets cash cash items and government securities sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides that impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for furnishing or rendering services to the tenants of such property or managing or operating such property sec_856 provides that if the amount of impermissible_tenant_service_income with respect to a property for any taxable_year exceeds one percent of all amounts received or accrued directly or indirectly by the reit with respect to such property the impermissible_tenant_service_income of the reit with respect to the property shall include all such amounts sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through a taxable_reit_subsidiary of a reit shall not be treated as furnished rendered or provided by the reit sec_856 provides that the term taxable_reit_subsidiary means with respect to a reit a corporation other than a reit if the reit directly or indirectly owns stock in such corporation and the reit and such corporation jointly elect that such corporation shall be treated as a taxable_reit_subsidiary of such reit sec_856 excepts from the definition of taxable_reit_subsidiary any corporation that directly or indirectly operates or manages a lodging_facility as defined under sec_856 or a health_care_facility or which plr-144772-02 directly or indirectly provides to any other person other than an independent_contractor rights to any brand name under which any lodging_facility or health_care_facility is operated sec_856 provides that the term lodging_facility means a hotel motel or other establishment more than one-half of the dwelling units in which are used_on_a_transient_basis the legislative_history of the trs provisions contained in sec_856 indicates that the term lodging_facility was intended to include only facilities with living accommodations contained within a building or structure on date representative william thomas introduced the real_estate_investment_trust modernization act of h_r 106th cong sec_102 the thomas bill the text of which is largely the same as the text of the taxable_reit_subsidiary provisions enacted by the tax relief extension act of p l 113_stat_1860 see cong rec e795 the thomas bill defined the term lodging_facility as an establishment more than one-half of the dwelling units in which are used_on_a_transient_basis and includes customary amenities and facilities representative thomas’ technical explanation of the thomas bill explains that the use of the term lodging_facility in the thomas bill conforms with former sec_167 which was removed from the code by the revenue reconciliation act of p l 104_stat_1388 the 1990_act former sec_167 dealing with the depreciation of expenditures made to rehabilitate low-income rental housing defined the term dwelling_unit as a house or an apartment used to provide living accommodations in a building or structure but does not include a unit in a hotel motel inn or other establishment more than one-half of the units in which are used_on_a_transient_basis representative thomas’ reference to former sec_167 indicates that the term lodging_facility was intended to include a facility with living accommodations contained within a building or structure 1this definition of dwelling_unit currently appears in sec_168 dealing with the classification of property as residential or nonresidential for purposes of determining the allowable_depreciation of such property plr-144772-02 the trs-owned rv parks lease paved open space they do not contain buildings or structures as contemplated by sec_856 and therefore the rv parks are not lodging_facilities for purposes of sec_856 conclusion based on the facts as represented by the company we conclude that the ownership and operation of rv parks by trs will not cause trs to be a corporation which directly or indirectly operates or manages a lodging_facility within the meaning of sec_856 except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed regarding the qualification of the company as a reit for federal tax purposes a copy of this letter should be attached to the federal_income_tax returns of company for the taxable_year in which the transactions covered by this ruling are consummated in accordance with the power_of_attorney on file we are sending this letter to company and a copy of this letter to company’s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this letter_ruling have not yet been adopted therefore this letter_ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 pincite however a letter_ruling generally is not modified or revoked retroactively if the taxpayer demonstrates that the criteria in section dollar_figure of revproc_2003_1 are satisfied sincerely chief branch office of associate chief_counsel financial institutions products william e coppersmith
